In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Thomas, J.), entered September 18, 2001, which, upon a jury verdict, is in favor of the defendant and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Where a proper foundation is laid, a physician’s office records or hospital records, including medical opinion, are admissible as evidence at trial to the extent that they are germane to diagnosis and treatment (see Williams v Alexander, 309 NY 283, 287; Wilson v Bodian, 130 AD2d 221, 231; CPLR 4518 [a]). Thus, the office records of the plaintiff’s treating physicians were properly admitted into evidence.
In addition, the defendant’s experts were entitled to rely on the facts set forth in those records, as they did not base their expert opinions upon the conclusions contained in the records (see O’Shea v Sarro, 106 AD2d 435, 437; Borden v Brady, 92 AD2d 983). Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.